            CaseApplication
   AO 106A (08/18) 2:20-mj-02928-DUTY                  Document
                            for a Warrant by Telephone or                1 Filed
                                                          Other Reliable Electronic    06/23/20
                                                                                    Means           Page 1 of 31 Page ID #:1

                                            UNITED STATES DISTRICT COURT
                                                                              for the
                                                                Central District
                                                             __________  Districtofof
                                                                                    California
                                                                                      __________

                      In the Matter of the Search of                            )
              (Briefly describe the property to be searched or identify the     )
                              person by name and address)                       )       Case No. 2:20-MJ-02928
                                                                                )
       1163 E. 223rd St., Carson, CA 90745                                      )
                                                                                )
                                                                                )
                                                                                )

       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):
         See Attachment A
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                        evidence of a crime;
                        contraband, fruits of crime, or other items illegally possessed;
                        property designed for use, intended for use, or used in committing a crime;
                        a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
              Code Section                                                               Offense Description
          21 U.S.C. §§ 846, 841(a)(1)                                          See attached Affidavit.
          18 U.S.C. §§ 1956(h), 2


             The application is based on these facts:
                  See attached Affidavit
                        Continued on the attached sheet.
           Delayed notice of            days (give exact ending date if more than 30 days:                                     ) is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                      Applicant’s signature
                                                                                    Norman Abrams, Task Force Officer, DEA
                                                                                                      Printed name and title
Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date: ___________________
                                                                                                      Judge’s signature

City and state: Los Angeles, CA                                                     Hon. Maria A. Audero, U.S. Magistrate Judge
                                                                                                      Printed name and title

AUSA: Edward Han, 213-894-8230
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 2 of 31 Page ID #:2



                              ATTACHMENT A
PREMISES TO BE SEARCHED

     Los Angeles County Property AIN #7332-011-027, which is

associated with 1163 E. 223rd St., Carson, California 90745

(which also carries the address of 1163 E. 223rd St. 2, Carson

California 90745) and consists of a residence/condo, and

vehicles.

     E. 223rd St. runs east-west.      The SUBJECT PREMISES is

located in the gated community, Stonegate, on the Northwest

corner of E. 223rd St. and Lucerne St.       The SUBJECT PREMISES is

located in the southwest building of the complex.         The SUBJECT

PREMISES is on the south of the building closest the pool and

clubhouse.   The front door to the location is located on the

south side of the building and faces south.        The numbers 1163

are mounted on the SUBJECT PREMISES on the southeast wall in

white lettering on a brown placard next to the garage.

     The search is to include ANY AND ALL locked or closed

outbuildings, grounds, garages, sheds, carports, storage

facilities, and containers such as safes, vaults, file cabinets,

drawers, luggage, briefcases, valises, boxes, jewelry boxes,

cans, bags, purses, trash cans, and any other locked or closed

hiding places located at and allotted to Abdi Aziz Mohamed.

     The search is to include ANY AND ALL vehicles owned or

under the control of Medi Kebir and Adil Yusuf at the time of



                                       i
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 3 of 31 Page ID #:3



the search warrants.

     The search is to include the above-described areas, as well

as any vehicles parked at the property near or associated with

the Cathinone (“Khat”) distribution operation.




                                      ii
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 4 of 31 Page ID #:4



                              ATTACHMENT B

I.   ITEMS TO BE SEIZED
          The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of 21 U.S.C.

§ 841(a)(1) (possession with intent to distribute controlled

substances) and 21 U.S.C. § 846 (conspiracy and attempt to

distribute controlled substances); 18 U.S.C. § 2 (aiding and

abetting); and 18 U.S.C. § 1956(h) and 2 (conspiracy to commit

money laundering and aiding and abetting),(the “SUBJECT

OFFENSES”), namely:
          a.    Any controlled substance, controlled substance

analogue, or listed chemical;

          b.    Items and paraphernalia for the manufacturing,

distributing, packaging, sale, or weighing of controlled

substances, including scales and other weighing devices, plastic

baggies, food saver sealing devices, heat sealing devices,

balloons, packaging materials, containers, and money counters;

          c.    Items used in the packaging of currency for
consolidation and transportation, such as money-counting

machines, money wrappers, carbon paper, rubber bands, duct tape

or wrapping tape, plastic wrap or shrink wrap, and plastic

sealing machines;

          d.    United States currency over $1,000 or bearer

instruments worth over $1,000 (including cashier's checks,

traveler’s checks, certificates of deposit, stock certificates,

and bonds) (including the first $1,000), and data, records,

documents, or information (including electronic mail, messages



                                       i
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 5 of 31 Page ID #:5



over applications and social media, and photographs) pertaining

to, obtaining, possessing, using, applications for, or

transferring money over $1,000, such as bank account records,

cryptocurrency records and accounts;

          e.    Documents and records reflecting the identity of,

contact information for, communications with, or times, dates or

locations of meetings with co-conspirators, sources of supply of

controlled substances, or drug customers, including calendars,

address books, telephone or other contact lists, pay/owe

records, distribution or customer lists, correspondence,

receipts, records, and documents noting price, quantities,

and/or times when drugs were bought, sold, or otherwise

distributed, whether contained in hard copy correspondence,

notes, emails, text messages, photographs, videos (including

items stored on digital devices), or otherwise;

          f.    Records, documents, programs, applications and

materials, or evidence of the absence of same, sufficient to

show call log information, including all telephone numbers

dialed from any of the digital devices and all telephone numbers

accessed through any push-to-talk functions, as well as all

received or missed incoming calls;

          g.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show SMS text, email communications or other text or written

communications sent to or received from any of the digital

devices and which relate to the above-named violations;




                                      ii
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 6 of 31 Page ID #:6



          h.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show instant and social media messages (such as Facebook,

Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),

SMS text, email communications, or other text or written

communications sent to or received from any digital device and

which relate to the above-named violations;

          i.    Audio recordings, pictures, video recordings, or

still captured images related to the purchase, sale,

transportation, or distribution of drugs;

          j.    Contents of any calendar or date book;

          k.    Global Positioning System (“GPS”) coordinates and

other information or records identifying travel routes,

destinations, origination points, and other locations; and

          l.    Any digital device which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offense/s, and forensic copies thereof.

          m.    With respect to any digital device containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;




                                      iii
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 7 of 31 Page ID #:7



                ii.     evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                iii. evidence of the attachment of other devices;

                iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                v.      evidence of the times the device was used;

                vi.     passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;

                vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                viii.        records of or information about

Internet Protocol addresses used by the device;

                ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

          As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,



                                      iv
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 8 of 31 Page ID #:8



modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

           As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

           All items to be seized will be transported to the
District in which the case is filed.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICE(S)
           In searching digital devices (or forensic copies

thereof), law enforcement personnel executing this search

warrant will employ the following procedure:

           a.   Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) and/or forensic image(s)



                                       v
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 9 of 31 Page ID #:9



thereof to an appropriate law enforcement laboratory or similar

facility to be searched at that location.        The search team shall

complete the search as soon as is practicable but not to exceed

120 days from the date of execution of the warrant.         The

government will not search the digital device(s) and/or forensic

image(s) thereof beyond this 120-day period without obtaining an

extension of time order from the Court.

          b.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                i.    The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.    The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

          c.    If the search team, while searching a digital

device, encounters immediately apparent contraband or other



                                      vi
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 10 of 31 Page ID #:10



evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that device

pending further order of the Court and shall make and retain

notes detailing how the contraband or other evidence of a crime

was encountered, including how it was immediately apparent

contraband or evidence of a crime.

           d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

           e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

           f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.

           g.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been




                                       vii
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 11 of 31 Page ID #:11



able to fully search a device because the device or files

contained therein is/are encrypted.

           h.    After the completion of the search of the digital

devices, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

           In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:
           a.    Any digital device capable of being used to

commit, further, or store evidence of the offense(s) listed

above;

           b.    Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;

           c.    Any magnetic, electronic, or optical storage

device capable of storing digital data;

           d.    Any documentation, operating logs, or reference
manuals regarding the operation of the digital device or

software used in the digital device;

           e.    Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

           f.    Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and




                                      viii
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 12 of 31 Page ID #:12



           g.    Any passwords, password files, biometric keys,

test keys, encryption codes, or other information necessary to

access the digital device or data stored on the digital device.

           The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel

assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.
           During the execution of this search warrant, law

enforcement is permitted to: (1) depress KEBIR’s thumb- and/or

fingers onto the fingerprint sensor of the device (only when the

device has such a sensor), and direct which specific finger(s)

and/or thumb(s) shall be depressed; and (2) hold the device in

front of KEBIR’s face with his or her eyes open to activate the
facial-, iris-, or retina-recognition feature, in order to gain

access to the contents of any such device.         During the execution

of this search warrant, with respect to any person who is

located at the SUBJECT PREMISES during the execution of the

search and who is reasonably believed by law enforcement to be a

user of a biometric sensor-enabled device that falls within the

scope of the warrant, law enforcement personnel are authorized

to: (1) depress the thumb- and/or fingerprints of the person

onto the fingerprint sensor of the device (only when the device



                                       ix
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 13 of 31 Page ID #:13



has such a sensor), and direct which specific finger(s) and/or

thumb(s) shall be depressed; and (2) hold the device in front of

the face of the person with his or her eyes open to activate the

facial-, iris-, or retina-recognition feature, in order to gain

access to the contents of any such device.         In depressing a

person’s thumb or finger onto a device and in holding a device

in front of a person’s face, law enforcement may not use

excessive force, as defined in Graham v. Connor, 490 U.S. 386

(1989); specifically, law enforcement may use no more than

objectively reasonable force in light of the facts and

circumstances confronting them.
           The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.

           All items to be seized will be transported to the

District in which the case is filed.




                                        x
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 14 of 31 Page ID #:14



                                AFFIDAVIT
I, Norman Abrams III, being duly sworn, declare and state as

follows:

                        I. PURPOSE OF AFFIDAVIT
           This affidavit is also made in support of an

application for a warrant to search 1163 E. 223rd St., Carson,

CA 90745 (the “SUBJECT PREMISES”) as described more fully in

Attachment A.

           The requested search warrant seeks authorization to

seize evidence, fruits, or instrumentalities of violations of 21

U.S.C. § 841(a)(1) (possession with intent to distribute

controlled substances) and 21 U.S.C. § 846 (conspiracy and

attempt to distribute controlled substances); 18 U.S.C.

§ 1956(h) (conspiracy to commit money laundering); and 18 U.S.C.

§ 2 (aiding and abetting) (the “SUBJECT OFFENSES”), as described

more fully in Attachment B.      Attachments A and B are

incorporated herein by reference.
           The facts set forth in this affidavit are based upon
my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested search warrant,

and does not purport to set forth all of my knowledge of or

investigation into this matter.       Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 15 of 31 Page ID #:15



                       II. BACKGROUND OF AFFIANT
            I am a Task Force Officer (“TFO”) of the United States

Department of Justice, Drug Enforcement Administration (“DEA”).

I am a federal law enforcement officer within the meaning of the

Federal Rule of Criminal Procedure 41(a)(2)(C), that is, a

government agent engaged in enforcing the criminal laws and duly

authorized by the Attorney General to request a search warrant.

I have been a TFO with the DEA since November 2018 and have been

a commissioned peace officer with the Fort Worth Police

Department since July 2009.      I have been assigned to DEA’s

Dallas Field Division, HIDTA office.        As part of my training, I

received training in the area of narcotics investigations at the

city of Fort Worth as well as the DEA Narcotics Investigators

training.    As part of my training, I learned to identify various

controlled substances, including Khat, a plant containing

cathinone.
            During my law enforcement career, I have received

training in all the normal methods of investigation, including,
but not limited to, electronic and visual surveillance, general

questioning of witnesses, confidential informants, pen

registers, the use of mobile tracking devices, the use of

cellular telephone Global Positioning Satellite (GPS)

information to locate individuals, the use of undercover agents,

and the use and execution of search warrants.         During my law

enforcement experience, I have conducted and participated in

investigations involving violations of the drug laws of the

United States, including violations of 21 U.S.C. §§ 841(a)(1)



                                        2
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 16 of 31 Page ID #:16



and 846.    I have investigated numerous individuals who have

derived substantial income from the importation, manufacture,

distribution, and sale of illegal controlled substances.           I have

experience in electronic and visual surveillance; general

questioning of witnesses and confidential informants; pen

registers as well as the use of mobile tracking devices; the use

of cellular telephone GPS information to locate individuals; the

use of undercover agents; and the use and execution of search

warrants.    These investigations have resulted in the arrests and

convictions of individuals who have used communications

facilities to facilitate drug trafficking activity, and the

seizures of illegal drugs and proceeds derived from drug

trafficking activity.
            I am the secondary case agent on this case and I have

assisted other agents and officers in investigations on cases

involving violations of Title 21, United States Code, Section

841(a)(1), the manufacturing, distributing, and possession with

intent to distribute controlled substances; and Title 21, United
States Code, Section 846, conspiracy to commit the foregoing.

Specifically, those investigations have focused on the

manufacturing and distribution of marijuana, methamphetamine,

heroin, cocaine, and other controlled substances.          Through my

training and experience, I have become acquainted with the

identification of various controlled substances, including Khat,

a plant containing cathinone that is a Schedule I controlled

substance.    I have also become acquainted with the various




                                        3
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 17 of 31 Page ID #:17



methods used by individuals to possess, transport, and sell

controlled substances in violation of federal law.

           As a result of my training and experience, I have had

the opportunity to converse with numerous law enforcement

officers and drug enforcement officers, informants, admitted and

known drug traffickers, including outdoor growers/traffickers,

regarding the methods, manufacturing, importation,

transportation, distribution, and sales of controlled

substances.
           Specifically, based on my training and experience,

through discussions with experienced narcotics investigators,

and through the information I have learned through

investigations, I know that Khat is a plant native to the horn

of Africa and contains cathinone, a Scheduled I controlled

substance.    I know that Khat is smuggled into the United States

via freight shipment.     Due to the methods of importation,

international smuggling operations utilize several ports of

entry, as well as multiple locations throughout the United
States, as secondary locations to store large shipments prior to

being broken down into smaller shipments to be sent throughout

the U.S. and abroad.     These methods leave a trail of evidence at

multiple sources and are often held at residences and or place

of businesses.    Such evidence includes:

           a.    Cathinone or Khat, in any form (growing, dried,

processed, etc.);

           b.    Paraphernalia for packaging, processing, cutting,

weighing, plastic bags, and heat sealing devices;



                                        4
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 18 of 31 Page ID #:18



           c.    Books, records, receipts, notes, ledgers,

shipping receipts, air way bills/shipping manifests and other

papers relating to the manufacture, distribution, and possession

with the intent to distribute Cathinone or Khat;

           d.    Personal books and papers reflecting names,

addresses, telephone numbers, and other contact or

identification data relating to the manufacturing, distribution,

and possession with intent to distribute Cathinone or Khat and

personal property tending to show the existence and/or location

of any other controlled substance, including storage locker

receipts, maps, safety deposit box keys and corresponding

records;

           e.    Cash or currency in excess of $2,000.00, and

records relating to controlled substances incomes and

expenditures of money and wealth, for example, money orders,

wire transfers, cashier’s checks and receipts, bank statements,

passbooks, checkbooks, and check registers;

           f.    Documents indicating travel in interstate and

foreign commerce, such as travel itineraries, plane tickets,

boarding passes, motel and hotel receipts, passports and visas,

credit card receipts, and telephone bills;

           g.    Firearms, ammunition, silencers, and other

dangerous weapons;

           h.    Photographs, negatives, video tapes, films,

undeveloped film and the contents therein, and slides depicting

the subjects of the investigation and their criminal associates,

their assets and/or controlled substances;



                                        5
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 19 of 31 Page ID #:19



           i.     Items of personal property that tend to identify

the person(s) in the residence, occupancy, control, or ownership

of the subjects premises, such as cancelled mail, deeds, leases,

rental agreements, photographs, personal telephone books,

diaries, utility and telephone bills; statements, identification

documents, and keys;

           j.     Devices used to communicate with other

individuals involved in the manufacturing, distribution, and

possession with the intent to distribute Cathinone or Khat or

any other controlled substance, including cell phones, mobile

phones, tablets, computers, phone answering machines, answering

machine tapes, beepers or pagers, devices to use counter-

surveillance against law enforcement, such as police scanners,

police radios, surveillance cameras, and monitors, anti-bugging

devices, and recording devices or transmitters, and/or receipts

or literature describing the same; and

           k.     Assigned phone numbers for any and all phones,

cell phones, and pagers found on the premises or vehicles, along

with telephone toll records, papers, notebooks, and other items,

documenting the manufacturing, distribution, or possession with

intent to distribute Cathinone or Khat or any other controlled

substance, and communications among co-conspirators.

           Based on my training and experience, I know that

records are often maintained by drug traffickers.          Further, drug

traffickers in many instances will, out of necessity, perform

record keeping.    This allows them to keep track of amounts paid




                                        6
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 20 of 31 Page ID #:20



and owed, and such records will be maintained close at hand so

as to readily ascertain current balances for money owed/paid.

            It is also a common practice for traffickers to

conceal large sums of money at their residences, either the

proceeds from their drug sales/monies to be used to purchase

controlled substances or items associated with the production of

controlled substances.      In this connection, drug traffickers use

wire transfers, cashier’s checks, money orders, and cash to pay

for their controlled substances.       Evidence of such financial

transactions and records relating to income and expenditures of

money and wealth in connection with drug trafficking would also

typically be maintained in residences.
            Typically, drug traffickers possess firearms and other

dangerous weapons to protect their profits, supply of drugs, and

persons from others who might attempt to forcibly take the drug

traffickers profits and/or supply of drugs.

                    III. SUMMARY OF PROBABLE CAUSE
            This investigation involves a longstanding (dating
back to 2007) and ongoing international drug trafficking

organization (“DTO”) involved in Cathinone or Khat smuggling and

money laundering.

            Three indicted suspects share ties to the SUBJECT

PREMISES.    Adil M. Yusuf (“YUSUF”), currently in custody, and

his wife, Medi A. Kebir (“KEBIR”), live at the SUBJECT PREMISES

as their primary residence, and use it as the registered address

for their business in the state of California.          The third

indicted suspect, Dawit M. Belete (“BELETE”), is also a



                                        7
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 21 of 31 Page ID #:21



registered member/manager of the business being operated out of

the SUBJECT PREMISES.     YUSUF and KEBIR also register this

address with their joint personal accounts, as well as business

accounts suspected of being used for money laundering

transactions.

                    IV. STATEMENT OF PROBABLE CAUSE
           Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:
           After a controlled delivery of approximately 380

kilograms of Cathinone (Khat), conducted by the DFW Airport

Group in the Eastern District of Texas in April 2019, a large,

complex, and ongoing international drug trafficking and money

laundering organization was discovered.        One part of this

organization was discovered to be under the operation and

control of Abdulhakim Mohamed (“MOHAMED”).         Further

investigation identified several co-conspirators, including

YUSUF, KEBIR, and BELETE.      MOHAMED was indicted in the Eastern
District of Texas in October 2019 for violation of 21 U.S.C.

§ 841(a)(1), possession with the intent to distribute and

distribution of Cathinone, a Schedule I controlled substance.            A

continued investigation showed a close relationship between

MOHAMED and YUSUF, as well as BELETE dating back a few years.

The investigation also revealed that the three were involved in

a shuttle bus industry in the Los Angeles area.          Upon further

investigation, YUSUF was indicted in the Eastern District of

Texas in November 2019 for violation of 21 U.S.C. § 841(a)(1),



                                        8
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 22 of 31 Page ID #:22



possession with the intent to distribute and distribution of

Cathinone, a Schedule I controlled substance.

            In June 2020, a superseding indictment for MOHAMED,

YUSUF, KEBIR, and BELETE, along with other co-conspirators, was

obtained.    The superseding indictment was for violations of: 21

U.S.C. § 846(conspiracy to possess with the intent to distribute

and distribution of Cathinone) and 18 U.S.C. § 2 (aiding and

abetting) and 18 U.S.C. § 1956(h) and 2 (conspiracy to commit

money laundering and aiding and abetting).

      A.    Investigation of the SUBJECT PREMISES
            Based on a search of records from the California

Department of Motor Vehicles, I learned that YUSUF and his wife

KEBIR reported the SUBJECT PREMISES as their residence.           I also

learned that both YUSUF and KEBIR have a car registered to each

of them at the SUBJECT PREMISES.

            Business registration records in the State of

California showed that on or about July 24, 2019, BELETE, YUSUF,

and KEBIR were all listed as members on the California
registration of Aladdin Transportation LLC.         Aladdin

Transportation LLC listed its registered address as the SUBJECT

PREMISES.    A further review of the registration showed that the

manager of Aladdin Transportation LLC was YUSUF.          Several other

members on the registration document also listed the SUBJECT

PREMISES as their home address.       BELETE listed his registered

address on the form as 3790 Wisconsin St. #18, Los Angeles, CA

90066.




                                        9
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 23 of 31 Page ID #:23



           A renewed registration dated March 12, 2020 --

submitted after the arrest of YUSUF -- showed YUSUF had been

moved from the position of manager to the list of members.             In

YUSUF’s place, BELETE was now listed under the section for

manager(s).    Aladdin Transportation LCC still continued to use

the SUBJECT PREMISES as the registered address for the business.

The SUBJECT PREMISES is used as Aladdin Transportation LLC’s

Street Address of Principle Office, Mailing address of LLC, and

Street Address of California Office.        KEBIR is listed as the

accountant on the 2020 California registration.          Aladdin

Transportation LLC is believed to be one of the companies

utilized to hide the source of drug proceeds, as well as to

legitimize wires and transfers of drug proceeds out of the

United States.
           On June 17, 2020, United States Customs and Border

Protection (“CBP”) Special Response Team (“SRT”) proceeded to

the SUBJECT PREMISES.     Upon establishing surveillance, they

observed a Ford sedan, California license plate 8DEB317, parked
at the location.     The vehicle was registered to YUSUF, currently

in custody in the Eastern District of Texas.         The surveillance

team also observed a Toyota Highlander, California license plate

MYINAYA, registered to Abdulahi Kebir, a.k.a. KEBIR.           While

conducting surveillance, CBP SRT observed two females exit the

residence.    One female matched the appearance and physical

description of KEBIR.




                                       10
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 24 of 31 Page ID #:24



            V. TRAINING AND EXPERIENCE ON DRUG OFFENSES
           Based on my training and experience and familiarity

with investigations into drug trafficking conducted by other law

enforcement agents, I know the following:

           a.    Drug trafficking is a business that involves

numerous co-conspirators, from lower-level dealers to higher-

level suppliers, as well as associates to process, package, and

deliver the drugs and launder the drug proceeds.          Drug

traffickers often travel by car, bus, train, or airplane, both

domestically and to foreign countries, in connection with their

illegal activities in order to meet with co-conspirators,

conduct drug transactions, and transport drugs or drug proceeds.

           b.    Drug traffickers often maintain books, receipts,

notes, ledgers, bank records, and other records relating to the

manufacture, transportation, ordering, sale and distribution of

illegal drugs.    The aforementioned records are often maintained

where drug traffickers have ready access to them, such as on

their cell phones and other digital devices, and in their

residences.

           c.    Communications between people buying and selling

drugs take place by telephone calls and messages, such as e-

mail, text messages, and social media messaging applications,

sent to and from cell phones and other digital devices.           This

includes sending photos or videos of the drugs between the

seller and the buyer, the negotiation of price, and discussion

of whether or not participants will bring weapons to a deal.             In

addition, it is common for people engaged in drug trafficking to



                                       11
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 25 of 31 Page ID #:25



have photos and videos on their cell phones of drugs they or

others working with them possess, as they frequently send these

photos to each other and others to boast about the drugs or

facilitate drug sales.

           d.    Drug traffickers often keep the names, addresses,

and telephone numbers of their drug trafficking associates on

their digital devices and in their residence.         Drug traffickers

often keep records of meetings with associates, customers, and

suppliers on their digital devices and in their residence,

including in the form of calendar entries and location data.

           e.    Drug traffickers often use vehicles to transport

their narcotics and may keep stashes of narcotics in their

vehicles in the event of an unexpected opportunity to sell

narcotics arises.

           f.    Drug traffickers often maintain on hand large

amounts of United States currency in order to maintain and

finance their ongoing drug trafficking businesses, which operate

on a cash basis.     Such currency is often stored in their

residences and vehicles.

           g.    Drug traffickers often keep drugs in places where

they have ready access and control, such as at their residence

or in safes.    They also often keep other items related to their

drug trafficking activities at their residence, such as digital

scales, packaging materials, and proceeds of drug trafficking.

These items are often small enough to be easily hidden and thus

may be kept at a drug trafficker’s residence even if the drug




                                       12
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 26 of 31 Page ID #:26



trafficker lives with others who may be unaware of his criminal

activity.

            h.   It is common for drug traffickers to own multiple

phones of varying sophistication and cost as a method to

diversify communications between various customers and

suppliers.    These phones range from sophisticated smart phones

using digital communications applications such as Blackberry

Messenger, WhatsApp, and the like, to cheap, simple, and often

prepaid flip phones, known colloquially as “drop phones,” for

actual voice communications.

            VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES 1
            Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

            a.   Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,
when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur


      1 As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.


                                       13
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 27 of 31 Page ID #:27



after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.           That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain



                                       14
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 28 of 31 Page ID #:28



“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

           Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:
           a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.        Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,
equipment, and personnel that may be required.

           b.    Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

           The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,




                                       15
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 29 of 31 Page ID #:29



which I know from my training, experience, and review of

publicly available materials:

           a.    Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

           b.    In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

the passcodes of the devices likely to be found in the search.

           c.    Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress KEBIR’s thumb- and/or fingers on the

device(s); and (2) hold the device(s) in front of KEBIR’s face

with his or her eyes open to activate the facial-, iris-, and/or



                                       16
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 30 of 31 Page ID #:30



retina-recognition feature.      I know, based on my training and

experience, that, in order to protect valuable drugs and drug

proceeds at a stash house, drug traffickers do not permit those

who are uninvolved in the gang’s drug business to be at the

stash house.    In my training and experience, digital devices

found in stash houses like the SUBJECT PREMISES may not have a

clearly identifiable user based on the exterior of the device

and/or may have multiple users whose biometric features may

unlock the devices because drug traffickers share digital

devices on which to coordinate drug trafficking and the

laundering of drug trafficking proceeds.         Thus, if while

executing the warrant, law enforcement personnel encounter a

digital device within the scope of the warrant that may be

unlocked using one of the aforementioned biometric features, the

warrant I am applying for would permit law enforcement personnel

to, with respect to every person who is located at the SUBJECT

PREMISES during the execution of the search: (1) depress the

person’s thumb- and/or fingers on the device(s); and (2) hold

the device(s) in front of the face of the person with his or her

eyes open to activate the facial-, iris-, and/or retina-

recognition feature.

                             VII. CONCLUSION
           For all of the reasons described above, there is

probable cause to believe that the items to be seized described

in Attachment B will be found in a search of the SUBJECT

PREMISES described in Attachment A




                                       17
Case 2:20-mj-02928-DUTY Document 1 Filed 06/23/20 Page 31 of 31 Page ID #:31




                                         Norman G. Abrams III, Task
                                         Force Officer, Drug
                                         Enforcement Administration

Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____ day of
_________, 2020.



UNITED STATES MAGISTRATE JUDGE




                                       18
